Title: To James Madison from Frederick Hyde Wollaston, 17 August 1803
From: Wollaston, Frederick Hyde
To: Madison, James


					
						Sir
						Genoa 17th. August 1803.
					
					You will receive enclosed a Copy of what I had the honor to address to you ⅌ the Brig favorite to Phila. on the 25 Ulto. since when I have had no answer to my note mentioned therein to the Deputy for foreign affairs, but from what I have since collected I am fully persuaded of what I then mentioned on the entry of East or West India produce, should any arrive here in American Vessels.  Indeed I have every reason to think that this as well as many other measures, (as I once before mentioned) are meant to urge this Country to demand the union with the Italian Republick which was declined at the time of the reform of these two Republicks.
					Should this union not take place, as this Country is constantly at war with the Barbary States I think it would not be difficult to induce this Government to pay a proportion of the expences of the American Squadron in the Mediterranean which might be a great saving to the United States & in the event of a Peace between the Un: St. & all the Barbary Powers this Government would possibly purchase some of the Ships of War in these Seas, being bound by the Constitution to maintain a Squadron of 2 Ships 4 frigates & smaller Vessels, which assuredly could be furnished cheaper from the Un: States than they could be built here, while the cooperation of this Squadron might be procured & depended on in case of any future rupture with any of the Barbary States.
					I submit these ideas to the Consideration of the Executive Power.  I have long been deprived of any news on the State of Affairs with Tripoli but have heard indirectly that the Commodore with 3 frigates was at Messina at the beginning of this month.
					This port is now much hampered as I foresaw by 3 British Cruisers who have captured Several Genoese vessels both large & small in sight of the Harbour.  They allow all neutrals however to pass freely.  I have the honor to subscribe myself with due Esteem & Respect Sir Your ever obed: humble Servant
					
						Fc: H: Wollaston
						Consul U.S. Ama.
					
					
						P.S: I enclose the Copy of a memorial by an eminent English Physician established here several Copies of which I have given to American Medical & Philosophical Gentlemen who have passed thro’ here.  Dr. Batts seems very sanguine in his recommendation of the use of Gum Arabic in the Cure of the yellow fever & I wish much for the cause of humanity that by the Bedside it may not deceive his expectations.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
